                                                                             ORIGINAL
Federal Defenders                                                                     Southern District
                                                       52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                Tel: (212) 417-8700 Fax: (212) 571-039?-


David E. Patton                                                                   .w.,tf,ern District of New York
Executive Director                                                                    Jennifer L. Bt'Ovm
                                                                                       Am,m..,.in-Clwgi,


    November 8, 2019

    ByECF
    Honorable Andrew L. Carter Jr.                                     USDCSDNY
    United States District Court                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
    Southern District of New York                                      DOC#: _ _ _ _ _ _ __
    40 Foley Square                                                    DATE FILED: \\. \\.\ - \ C\
    New York, New York 10007

    Re: United States v. Jose Flores, 18 Cr. 207 (ALC)

    Dear Judge Carter:

    With the consent of the government, I write to seek a brief adjournment of Mr. Flores'
    sentencing, currently scheduled for November 22, 2019, because I will be out of town
    on that date. I ask that sentencing be scheduled instead for December 11, 2019 at
    11:00A.M.

    Thank you for your consideration of this application.

    Respectfully submitted,

    Isl Julia Gatto
    Julia Gatto
    Assistant Federal Defender
    212.417.8750




                                                              r
                                                               application is          / ~-
    cc:     AUSA Kyle Wirshba (via ECF)
                                                                ~
                                                         -------·- ~
                                                         Andrew L. Carter Jr, U.S.D.J.
                                                         Dated: 'N~~Q.n\'oc..-r \'-\, 1::,-<J\C\
                                                                        NY, New York
